    Case 1:21-cr-00021-JTN ECF No. 1, PageID.1 Filed 02/02/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,

             v.

JOSEPH PAUL MULLEN,
                                                          INDICTMENT
                  Defendant.
_________________________________/

      The Grand Jury charges:

                                     COUNT 1
                         (Felon in Possession of a Firearm)

      On or about November 4, 2020, in Ingham County, in the Southern Division of

the Western District of Michigan,

                                JOSEPH PAUL MULLEN,

knowing he had previously been convicted of one or more crimes punishable by

imprisonment for a term exceeding one year, knowingly possessed a loaded Glock

9mm caliber pistol, which was in and affecting commerce. The firearm was seized

from a vehicle operated by Mullen.


18 U.S.C. § 922(g)(1)
18 U.S.C. § 921(a)
18 U.S.C. § 924(a)(2)
    Case 1:21-cr-00021-JTN ECF No. 1, PageID.2 Filed 02/02/21 Page 2 of 3




                                     COUNT 2
                        (Felon in Possession of Ammunition)

      On or about November 4, 2020, in Ingham County, in the Southern Division of

the Western District of Michigan,

                            JOSEPH PAUL MULLEN,

knowing he had previously been convicted of one or more crimes punishable by

imprisonment for a term exceeding one year, knowingly possessed 4 rounds of

7.62x39mm caliber ammunition, which were in and affecting commerce. The

ammunition was seized from Mullen’s residence.


18 U.S.C. § 922(g)(1)
18 U.S.C. § 921(a)
18 U.S.C. § 924(a)(2)
    Case 1:21-cr-00021-JTN ECF No. 1, PageID.3 Filed 02/02/21 Page 3 of 3




                          FORFEITURE ALLEGATION
                (Felon in Possession of a Firearm and Ammunition)

      The allegations contained in Counts 1 and 2 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture pursuant

to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

      Upon conviction of an offense in violation of 18 U.S.C. § 922(g)(1), the

defendant,

                             JOSEPH PAUL MULLEN,

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. §

2461(c), any firearm or ammunition involved in or used in the offense, including, but

not limited to: a loaded Glock 9mm caliber pistol (serial number AAGT495), 19 rounds

of 9mm ammunition, and four rounds of 7.62x39mm caliber ammunition.


18 U.S.C. § 924(d)(1)
28 U.S.C. § 2461(c)

                                       A TRUE BILL


                                       __________________________________________
                                       GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


___________________________________
ALEXIS M. SANFORD
Assistant United States Attorney
